Citation Nr: 0844327	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a left knee 
disability (also claimed as legs).  

3.  Entitlement to service connection for cognitive 
impairment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.   

The veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issue of entitlement to service connection for a left 
knee/left leg disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  COPD was not manifested during the veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service, to include exposure to herbicide agents 
during service.

2.  There is no medical diagnosis of a current chronic 
cognitive disability.




CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Cognitive disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disabilities. In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that COPD, first reported many years post service, 
had its onset in service or is otherwise related thereto.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

COPD
The veteran testified at his July 2008 Board hearing that he 
gets chills, fevers, and headaches from time to time.  He 
also stated that he can't do any labor because he has 
difficulty breathing.  He testified that these problems began 
in the military.  He stated that he was never treated for 
COPD while he was in service because in order to get 
treatment, he would have to travel 25-30 miles.  Given his 
leadership position, he had to be with his men.  He stated 
that he was diagnosed with COPD after discharge from service.

The Board notes that the veteran's service medical records 
contain no findings attributed to COPD.  The veteran 
underwent VA examinations in April 1980 and June 1981.  Both 
examinations yielded normal findings.  Moreover, the veteran 
completed a Report of Medical History in conjunction with 
each of the examinations.  The veteran indicated, by checked 
box, that he did not experience frequent or severe headaches; 
asthma; shortness of breath; pain or pressure in chest; or 
chronic cough.  Finally, in both reports, the veteran 
handwrote "I am in good health."  

A September 1997 treatment report reflects that the veteran 
sought treatment for chest congestion.  He was assessed with 
sinus congestion.  The examiner noted "chest x-ray of 8/5/97 
COPD - no acute process."  

The veteran contends that his COPD may have resulted from 
Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

The veteran's service records show decorations for service in 
Vietnam.  However, the Board notes that the record does not 
contain any diagnosis that matches any disease listed in 38 
C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994); see also 
61 Fed.Reg. 57586-57589 (2003).  Therefore, service 
connection for the claimed disability cannot be granted on 
the basis of the presumptive regulations relating to exposure 
to Agent Orange.

While acknowledging the veteran's belief that his disability 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for COPD is not warranted on a 
presumptive basis.

The Board also notes that the veteran's service medical 
records show no findings attributed to COPD.  Furthermore, 
the medical records fail to note COPD until August 1997 (16 
years after service).  

The lack of any post-service medical records for years after 
service is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board notes that the veteran filed service 
connection claims prior to the present one.  In June 1987, 
the RO granted service connection for a fracture of the right 
patella.  In July 1988, the RO granted service connection for 
hearing loss.  In neither of the previous claims was there 
any mention of COPD.  The failure to file a claim for COPD on 
these occasions suggests that the veteran himself did not 
believe he was suffering from COPD related to service as it 
would be reasonable to expect that he would included a claim 
for COPD.      

The Board finds that with no COPD noted in service or for 
many years after, the preponderance of the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for COPD, to 
include as due to exposure to Agent Orange, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Cognitive impairment
The veteran testified at his July 2008 Board hearing that he 
didn't talk about his alleged cognitive difficulties in 
service.  He stated that the alleged disability didn't cause 
any problems in his abilities to perform his duties in 
service.  

The Board notes that the veteran's service medical records 
contain no findings attributed to any cognitive or brain 
disability.  The veteran underwent VA examinations in April 
1980 and June 1981.  Both examinations yielded normal 
findings.  Moreover, the veteran completed a Report of 
Medical History in conjunction with each of the examinations.  
The veteran indicated, by checked box, that he did not 
experience any loss of memory or amnesia; nervous trouble of 
any sort; or depression or excessive worry.  Finally, in both 
reports, the veteran handwrote "I am in good health."  

The veteran underwent a psychological examination with Dr. 
T.L.P. in April 2006.  The examiner noted that he appeared 
covertly hostile, and often exhibited sarcastic responses to 
benign questions.  The examiner found the interview to be 
extremely challenging.  An attempt was made to administer the 
Wechsler Adult Intelligence Scale-Third Edition (WAIS-III); 
but the attempt was abandoned due to the veteran's persistent 
evasiveness, resistance, and provocative behavior.  When 
asked if there were conditions (other than physical 
limitations) that prevented him from working, the veteran 
cited memory problems.  He denied ever having received 
treatment from a psychiatrist, psychologist or other mental 
health professional.  He reported seeking treatment (other 
than psychiatric) at the VA.  He is taking eight types of 
medications; but none of them are psychotropic drugs.  

Upon examination, the veteran's alleged memory problems were 
not apparent to the examiner.  Formal assessment of his 
cognitive status was not possible due to the veteran's 
evasiveness and resistance that led to the cancellation of 
the WAIS-III.  However, clinical presentation and responses 
to several subtests suggested that the veteran's intellectual 
functioning was within or near average.  He presented with no 
mental confusion, temporal or spatial orientation, thought 
preservation, circumstantiality, confabulation, aphasia, 
dysarthria, or other organic signs.  His affect was sullen 
and irritable, although he did laugh and smile at times.  The 
Wide Range Achievement Test-Revision 3 (WRAT-3) scores 
suggested that his intellectual functioning is within normal 
range.  Other than the veteran's complaint of memory 
impairment, the veteran did not report any psychological 
liabilities.  He was diagnosed with rule out alcohol 
dependence; and a personality disorder.  The examiner noted 
that the veteran's ability to understand, remember, and carry 
out simple verbal instructions seemed to be unimpaired.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board notes that the veteran has not been diagnosed with 
a current cognitive disability.  Moreover, even if he had a 
current disability, there is no evidence that the alleged 
cognitive disability had it origins in service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cognitive disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for COPD is not warranted.  
Entitlement to service connection for cognitive disability is 
not warranted.  To this extent, the appeal is denied. 


REMAND

At the veteran's July 2008 Board hearing, he testified that 
he injured his left knee at the same time as he injured his 
right knee.  He alleged that nothing was done about the left 
knee because the injury was deemed less serious than the 
injury to the right knee.  The RO denied the claim based on 
the lack of any service medical records regarding the 
veteran's left knee.  The Board notes that there is evidence 
of a left knee injury in the service medical records.  The 
notation is undated; but the notes on the reverse side of the 
page are dated August 1969 and September 1969.  The notation 
indicates an injury to the right leg.  Immediately below it, 
the notation states "Playing football injured left knee.  
Has pain and swelling."  

This above cited service treatment record appears to 
corroborate that veteran's testimony, and is evidence of a 
left knee injury in service.  The Board therefore finds that 
a VA examination is warranted in order to determine whether 
the veteran currently suffers from a left knee disability, 
and if so, whether it is etiologically related to the in-
service injury.

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's left knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current chronic disability of 
the left knee or left leg was caused or 
aggravated by service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a left knee/left leg 
disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


